UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7425


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AKEEM LABEEB AL-MUWWAKKIL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:01-cr-00092-RGD-1; 4:08-cv-00126-RGD)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akeem Labeeb Al-Muwwakkil, Appellant Pro Se. Matthew Woodrow
Hoffman, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Akeem Labeeb Al-Muwwakkil appeals the district court’s

order denying his Rule 60(b) motion of the Federal Rules of

Civil Procedure in which Al-Muwwakkil attempted to revisit an

order    issued   during   his   criminal   trial    denying   a   motion   to

suppress.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Al-Muwwakkil, No. 4:01-cr-

00092-RGD-1 (E.D. Va. July 15, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2